{¶ 22} Considering the history of odd and disturbing behavior between the parties in this case, the young age of the child, and the significant distance for transport of the child across several states, I have considerable concerns about the *Page 14 
wisdom and security of this visitation scheme from the child's standpoint. It seems to me that the record points to a much more limited visitation arrangement, perhaps restricted to visitation in the city of residence of the mother, at least for the near future until the child gets a little older and the overall success of that arrangement has been established.
 {¶ 23} However, because this court, as a reviewing court, is committed to the principle of deference to a trial court's evaluation of parties and witnesses who have personally appeared before it in cases such as these, for this reason only, I am compelled to concur in the majority decision in this case. *Page 1